Case 3:21-cv-30058 Document 1-12 Filed 05/19/21 Page 1 of 3




                   EXHIBIT J
          Case 3:21-cv-30058 Document 1-12 Filed 05/19/21 Page 2 of 3




                   UNITED STATES DISTRICT COURT
                                            for the
                        DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION




ANTHONY D. GULLUNI,                                           )
DISTRICT ATTORNEY for HAMPDEN COUNTY                          )
in the COMMONWEALTH OF MASSACHUSETTS,                         )
                                                              )
            Plaintiff                                         )
                                                              )
     v.                                                       ) CIVIL ACTION NO.
                                                              )
NATHANIEL R. MENDELL,                                         )
ACTING UNITED STATES ATTORNEY                                 )
for the DISTRICT OF MASSACHUSETTS,                             )
UNITED STATES DEPARTMENT OF JUSTICE,                           )
                                                               )
            Defendant                                          )



                        AFFIDAVIT OF ANTHONY D. GULLUNI

  1. I, Anthony D. Gulluni, am the elected official who serves as the District Attorney for
     Hampden County in the Commonwealth of Massachusetts. I have held the position of
     District Attorney for Hampden County since being sworn into office on January 7, 2015.

  2. I was admitted to practice law in the Commonwealth of Massachusetts in 2008, and am a
     member in good standing of the Massachusetts Bar.

  3. I was admitted to practice law in the federal court in December 2020, and am a member
     in good standing of the United States District Court for the District of Massachusetts Bar.

  4. I have read the “FACTUAL ALLEGATIONS”, as set forth in paragraphs #1- #74 in the
     Complaint for civil action seeking review pursuant to the Administrative Procedures Act
     (“APA”), at 5 U.S.C §§ 701-706 in the above-captioned matter, and state these facts are
     true and accurate to the best of my knowledge and belief.

  5. I have authored or received, in my official capacity as District Attorney for Hampden
     County, letters attached to the Complaint and noted as Exhibits B-I. These letters are true
       Case 3:21-cv-30058 Document 1-12 Filed 05/19/21 Page 3 of 3




   and accurate copies of the correspondences sent and received by me to the United States
   Attorney’s Office for the District of Massachusetts, the Attorney General’s Office of the
   United States Department of Justice, Civil Rights Division, and the Springfield Police
   Department to the best of my knowledge and belief.



Signed under the pains and penalties of perjury, this 19th day of May 2021.


/s/ Anthony D. Gulluni
Anthony D. Gulluni
District Attorney for Hampden County
in the Commonwealth of Massachusetts
Roderick L. Ireland Courthouse
50 State Street, 3rd Floor
Springfield, MA. 01102
(413) 505-5901
agulluni@massmail.state.ma.us
BBO # 674246
